SUMMARY ORDER
Ai Gan Jiang petitions for review of the BIA’s denial of his motion to reopen his proceedings. We presume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). A motion to reopen removal proceedings must normally be filed within ninety days of the BIA’s decision. 8 C.F.R. § 1003.2(c)(2). Because the BIA denied Jiang’s appeal in January 2003, and Jiang did not filed his motion until January 2004, the motion was untimely.
The time limitation does not apply, however, to a motion to reopen that is based on changed circumstances arising in the country of nationality or in the country to which deportation has been ordered, if evidence of those circumstances is material and neither previously available or discoverable at the prior hearing. 8 C.F.R. § 1003.2(c)(3)(ii). Jiang offered evidence of his wife’s sterilization, affidavits from women he released from detention, and an affidavit from a former coworker. He also submitted a statement arguing why his participation in enforcing China’s family planning policies was compulsory and should not be considered persecution. None of this evidence appears to have been unavailable or undiscoverable at Jiang’s prior hearing, nor do his arguments indicate a change in circumstances in China.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).